Citation Nr: 1114221	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include migraines.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to an increased evaluation for service-connected lumbosacral strain with x-ray evidence of spondylolysis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for service-connected arthritis of the left ankle, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for service-connected arthritis of the left knee.

6.  Entitlement to a compensable evaluation for service-connected arthritis of the right knee.

7.  Entitlement to a compensable evaluation for service-connected left shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, and from June 1981 to June 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In a November 2010 hearing before the Board, the Veteran repeatedly related his headaches to in-service symptoms of dizziness and lightheadedness.  While the Veteran's service treatment records include reports of these symptoms, service connection for syncope, claimed as dizziness/lightheadedness, was denied by an October 2004 rating decision, and the Veteran did not perfect an appeal as to that claim.  The October 2004 rating decision is therefore final with regard to the Veteran's dizziness and lightheadedness claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As the Veteran has not filed a claim to reopen the dizziness and lightheadedness claim, let alone perfected an appeal as to such a claim, the Board does not have jurisdiction to address those symptoms in conjunction with his migraine headache disorder claim.  38 C.F.R. §§ 20.101, 20.200 (2010).

The issues of entitlement to an increased evaluation for service-connected lumbosacral strain with x-ray evidence of spondylolysis, currently evaluated as 20 percent disabling; entitlement to an increased evaluation for service-connected arthritis of the left ankle, currently evaluated as 10 percent disabling; entitlement to a compensable evaluation for service-connected arthritis of the left knee; entitlement to a compensable evaluation for service-connected arthritis of the right knee; and entitlement to a compensable evaluation for service-connected left shoulder strain are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current chronic headache disorder, to include migraines.

2.  The preponderance of the evidence of record does not show that the Veteran's currently diagnosed bilateral foot disorder is related to military service.


CONCLUSIONS OF LAW

1.  A chronic headache disorder, to include migraines, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A bilateral foot disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's chronic headache disorder and bilateral foot disorder claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in December 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations have not been accorded the Veteran, because there is no evidence that the Veteran had a chronic headache disorder, to include migraines, or a bilateral foot disorder during military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronic Headache Disorder, to Include Migraines

In a March 1995 service treatment report, the Veteran complained of headaches for the previous two weeks.  After observation, the diagnosis was headaches.  The Veteran was given medication and told to return to the clinic if symptoms continued.  In a December 2002 service treatment report, the Veteran complained of a headache, chills, and chest congestion for the previous week.  After observation, the diagnosis was upper respiratory infection.  In a March 2004 service retirement examination report, the Veteran reported that he did not have, nor had he ever had, frequent or severe headaches.

After separation from military service, in an April 2004 VA fee-based medical examination report, the Veteran denied a history of headaches.  In a March 2005 VA outpatient medical report, the Veteran denied having headaches.  In an April 2005 VA neurological disorders examination report, the Veteran denied having headaches.  In an August 2005 VA outpatient medical report, the Veteran reported that he had stopped taking two medications due to headaches which were possibly caused by the medications.  In an August 2008 VA outpatient medical report, the Veteran denied having headaches.  In a March 2009 VA outpatient medical report, the Veteran complained of a fatty mass on the posterior of the scalp, over the occipital area.  He reported occasionally experiencing headaches in that area.  After physical examination, the impression was probable lipoma.

The medical evidence of record does not show a diagnosis of a chronic headache disorder, to include migraines.  The Veteran complained of headaches twice during his approximately 26 years of active military service, and the latter complaint was associated with an upper respiratory infection, not a specific headache disorder.  In addition, the Veteran denied having, of ever having had, frequent or severe headaches in the March 2004 service retirement examination report.  Furthermore, there is no medical evidence of record that a chronic headache disorder, to include migraines, was diagnosed after separation from military service.  An August 2005 VA outpatient medical report made a notation regarding headaches possibly related to medication, while a March 2009 VA outpatient medical report discussed headaches which were located in the region of a probable lipoma.  Neither of these records gave a diagnosis of a chronic headache disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's lay statements are competent evidence that he has experienced headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, his lay statements are not competent evidence that any headaches he has experienced are caused by a chronic headache disorder, to include migraines.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent evidence that his headaches constitute a chronic headache disorder, to include migraines.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the medical evidence of record does not show a diagnosis of a chronic headache disorder, to include migraines.  As such, service connection for a migraine headache disorder is not warranted.

To the extent that the Veteran claims that he has had severe headaches continuously during service and since his service discharge, the Board does not find this claim credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence).  In his March 2004 service retirement examination report, the Veteran reported that he did not have, nor had he ever had, frequent or severe headaches.  After separation from military service, in an April 2004 VA fee-based medical examination report, the Veteran denied a history of headaches.  In a March 2005 VA outpatient medical report, the Veteran denied having headaches.  In an April 2005 VA neurological disorders examination report, the Veteran denied having headaches.  In an August 2008 VA outpatient medical report, the Veteran denied having headaches.  

As noted in the Introduction, at a November 2010 hearing before the Board, the Veteran repeatedly related his headaches to in-service symptoms of dizziness and lightheadedness.  While the Veteran's service treatment records include reports of these symptoms, service connection for syncope (claimed as dizziness/lightheadedness) was denied by an October 2004 rating decision, and the Veteran did not perfect an appeal as to that claim.  The October 2004 rating decision is therefore final with regard to the Veteran's dizziness and lightheadedness claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the Veteran has not filed a claim to reopen the dizziness and lightheadedness claim, let alone perfected an appeal as to such a claim, the Board does not have jurisdiction to address those symptoms in conjunction with his migraine headache disorder claim.  38 C.F.R. §§ 20.101, 20.200.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show a current chronic headache disorder, to include migraines, at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).


Bilateral Foot Disorder

The Veteran's service treatment records are negative for any complaints or diagnosis of a bilateral foot disorder.  In a March 2004 service retirement examination report, the Veteran reported that he did not have, nor had he ever had, foot trouble.  On physical examination, the Veteran's feet were normal.

After separation from military service, in an August 2009 VA outpatient medical report, the Veteran complained of left foot pain and edema after falling.  A November 2009 VA outpatient orthopedics report stated that on physical examination the Veteran had fallen arches, with mild to moderate pronation.  The impression included pes planus.  The medical evidence of record shows that pes planus has been consistently diagnosed since November 2009.

The preponderance of the evidence of record does not show that the Veteran's currently diagnosed bilateral foot disorder is related to military service.  The Veteran's service treatment records are negative for any complaints or diagnosis of a bilateral foot disorder.  While a current diagnosis of pes planus is of record, there is no medical evidence of record that this disorder was diagnosed prior to November 2009, over five years after separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In addition, there is no medical evidence of record which relates the Veteran's currently diagnosed bilateral foot disorder to military service.  The Veteran's lay statements are competent evidence that he experienced foot pain during military service.  See Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, the Veteran is not competent to make a determination that any in-service foot pain he experienced is related to his currently diagnosed bilateral pes planus.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Furthermore, the March 2004 service retirement examination report specifically stated that the Veteran's feet were normal on physical examination and the Veteran reported that he did not have, nor had he ever had, foot trouble.  Accordingly, the preponderance of the evidence of record does not show that the currently diagnosed bilateral foot disorder is related to military service.  As such, service connection for a bilateral foot disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a chronic headache disorder, to include migraines, is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

In regard to the Veteran's claims for increased evaluations for lumbosacral strain with x-ray evidence of spondylolysis, arthritis of the left ankle, arthritis of the left knee, arthritis of the right knee, and left shoulder strain, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of the disabilities on appeal in May 2007, approximately 4 years ago.  In a November 2010 hearing before the Board, the Veteran reported that his symptoms had increased for all of the disabilities on appeal since the May 2007 VA medical examination report.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected lumbosacral strain with x-ray evidence of spondylolysis, arthritis of the left ankle, arthritis of the left knee, arthritis of the right knee, and left shoulder strain.  38 C.F.R. § 3.327 (2010).

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded an orthopedic and neurologic examination(s) to determine the current severity of his service-connected low back, left ankle, left knee, right knee, and left shoulder disabilities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough orthopedic examination of the Veteran's low back, left ankle, left knee, right knee, and left shoulder.  The orthopedic examiner must conduct full range of motion studies, with a goniometer on all joints listed above.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after repetitive motion and after any appropriate weight-bearing exertion.

With regard to the Veteran's left and right knees, the examiner must state whether there is any instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  With regard to the Veteran's left ankle, the examiner must state whether there is any ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  With regard to the Veteran's left shoulder, the examiner must state whether there is any ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  With regard to the Veteran's low back, the examiner must state whether the Veteran has ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or intervertebral disc syndrome.  

Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments due to his low back, left ankle, left knee, right knee, and left shoulder disabilities, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to any service-connected musculoskeletal disorder.

After neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected low back, left ankle, left knee, right knee, and left shoulder disabilities result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's low back disorder, including, but not limited to, bowel or bladder impairment, must be reported.  If intervertebral disc syndrome is found, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.

All opinions provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


